DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 1-18 (16/789,711) are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-5, 8, 18-19 of U.S. Patent No. 10,588,074. Although the claims at issue are not identical, they are not patentably distinct from each other because the above cited U.S. Patent discloses obvious variant of the instants claims.


Instant Application 16/789711
U.S. Patent No. 10,588, 074
1.  A method, implemented by an apparatus, comprising: determining first 
information about a first network slice that the apparatus wishes to access, 
wherein the first information comprises a type of the first network slice;  and 
sending the first information to an access network device;  wherein the first 
information comprises second information indicating at least one network slice 
obtained from the access network device, a subset of the second information, 
default configured information, or a subset of the default configured 
information. 



1.  A method, comprising: obtaining, by a terminal, first network slice information from an access network device, wherein the first network slice information comprises information about at least one network slice;  selecting, by the terminal, information about a to-be-accessed network slice from the 
first network slice information;  and sending, by the terminal, the information about the to-be-accessed network slice to the access network device, wherein the information about the to-be-accessed network slice is used by the access network device to determine a core network device;  wherein the first network slice information comprises at least one network slice type;  wherein 
selecting, by the terminal, the information about the to-be-accessed network 
slice from the first network slice information comprises: selecting, by the terminal from the at least one network slice type, a network slice type which matches a service type of the terminal, as a type of the to-be-accessed network slice;  and wherein sending, by the terminal, the information about the to-be-accessed network slice to the access network device comprises: sending, by the terminal, the type of the to-be-accessed network slice to the access 
network device, wherein the type of the to-be-accessed network slice is used by 
the access network device to determine the core network device. 




2.  The method according to claim 1, wherein the first information is used for 
determination of a core network device. 

See, Claim 1
3.  The method according to claim 1, wherein the first information comprises 
the second information or the subset of the second information, and the 
determining the first information comprises: obtaining the second information 
from the access network device;  and determining the first information to 
comprise the second information or the subset of the second information;  
wherein the second information comprises at least one network slice type and 
the at least one network slice type comprises the type of the first network 
slice. 

2.  The method according to claim 1, wherein selecting the information 
about the to-be-accessed network slice from the first network slice information 
comprises: determining a to-be-accessed public land mobile network (PLMN) according to a first preset rule;  and selecting, from the at least one network slice type, a network slice type which matches the service type of the terminal and is supported by the to-be-accessed PLMN, as the type of the to-be-accessed network slice. 

4.  The method according to claim 1, wherein the first information comprises 
the default configured information or the subset of the default configured 
information in response to the apparatus having no second information obtained 
from the access network device. 


network slice information from the access network device, the method further 
comprises: sending a first message to the access network device, wherein the 
first message indicates a network slice selection capability of the terminal;  

network device comprises: receiving a second message from the access network 
device according to the first message, wherein the second message comprises the 
first network slice information. 


(PLMN) that the apparatus wishes to access supports the first network slice. 

See, Claim 2
6.  The method according to claim 1, wherein the first information further 
comprises: information for differentiating multiple network slices with same 
type. 
 

See, Claim 3
7.  The method according to claim 1, wherein the default configured information 
is associated with a public land mobile network (PLMN). 

See, Claim 2
8.  The method according to claim 1, wherein the type of the first network 
slice matches a service that the apparatus wishes to use. 

See, Claim 4
9.  The method according to claim 1, wherein the first information comprises 
the default configured information or the subset of the default configured 
information, and the determining the first information comprises: obtaining the 
second information from the access network device, wherein the second 
information comprises at least one network slice type;  and determining the 
first information to comprise the default configured information in response to 
each of the at least one network slice type not matching a service that the 
apparatus wishes to use or in response to a public land mobile network (PLMN) 

network slice type. 
 


about the to-be-accessed network slice from the first network slice information 
further comprises: selecting a preset default network slice as the to-be-accessed network slice when the at least one network slice does not comprise a network slice whose type matches a service type of the terminal;  or sending an access termination request to the access network device when the at 
least one network slice does not comprise a network slice whose type matches 
the service type of the terminal;  or obtaining the first network slice information from another access network device when the at 


requesting, to the access network device, to establish a wireless connection.
5.  The method according to claim 4, wherein before sending the information 
about the to-be-accessed network slice to the access network device, the method 
further comprises: requesting, to the access network device, to establish a wireless connection. 

11.  The method according to claim 1, wherein the second information comprises 
allowed information from the access network device or configured information from the access network device. 

See, Claim 2
12.  An apparatus, comprising at least one processer;  and a memory configured 
to store program code, wherein the at least one processer is configured to run 
the program code, causing the apparatus to execute the steps of: determining 
first information about a first network slice that the apparatus wishes to 
access, wherein the first information comprises a type of the first network 
slice;  and sending the first information to an access network device;  wherein 
the first information comprises second information indicating at least one 
network slice obtained from the access network device, a subset of the second 
information, default configured information, or a subset of the default 
configured information. 
 

18.  An apparatus, comprising: a receiver, configured to obtain first network slice information from an access network device, wherein the first network slice information comprises information about at least one network slice and information about at least one network slice type;  a processor, 
configured to select information about a to-be-accessed network slice from the 
first network slice information, wherein selecting the information about the 
to-be accessed network slice comprises selecting, from the at least one network 
slice type, a network slice type which matches a service type of a terminal, as 
a type of the to-be-accessed network slice;  and a transmitter, configured to 
send the information about the to-be-accessed network slice to the access 
network device, wherein the information about the to-be-accessed network slice 
is used by the access network device to determine a core network device, and 
wherein sending the information about the to-be-accessed network slice to the 
access network device comprises sending the type of the to-be-accessed network 
slice to the access network device, wherein the type of the to-be-accessed network slice is used by the access network device to determine the core network device. 


for determination of a core network device. 

See, Claim 18
14.  The apparatus according to claim 12, wherein the first information 
comprises the second information or the subset of the second information, and 
to determine the first information, the at least one processer is configured to 
run the program code, causing the apparatus to execute the steps of: obtaining 
the second information from the access network device;  and determining the 
first information to comprise the second information or the subset of the 
second information;  wherein the second information comprises at least one 
network slice type and the at least one network slice type comprises the type 
of the first network slice. 

See, claim 18
15.  The apparatus according to claim 12, wherein the first information comprises the default configured information or the subset of the default configured information in response to the apparatus having no second 
information obtained from the access network device. 

See, claim 18
16.  The apparatus according to claim 12, wherein a public land mobile network 
(PLMN) that the apparatus wishes to access supports the first network slice. 
 

19.  The apparatus according to claim 18, wherein the processor is further 
configured to: determine a to-be-accessed public land mobile network (PLMN) 
according to a first preset rule;  and select, from at least one network slice 
type supported by the to-be-accessed PLMN, the network slice type which matches a service type of the terminal, as the type of the to-be-accessed network 



slice matches a service that the apparatus wishes to use. 
 

See, Claim 18
18.  The apparatus according to claim 12, wherein the first information 
comprises the default configured information or the subset of the default 
configured information, and to determine the first information, the at least 
one processer is further configured to run the program code, causing the 
apparatus to execute the steps of: obtaining the second information from the 
access network device, wherein the second information comprises at least one 
network slice type;  and determining the first information to comprise the 
default configured information in response to each of the at least one network 
slice type not matching a service that the apparatus wishes to use or in 
response to a public land mobile network (PLMN) that the apparatus wishes to 
access not supporting each of the at least one network slice type. 

19.  The apparatus according to claim 18, wherein the processor is further 
configured to: determine a to-be-accessed public land mobile network (PLMN) 
according to a first preset rule;  and select, from at least one network slice 
type supported by the to-be-accessed PLMN, the network slice type which matches a service type of the terminal, as the type of the to-be-accessed network 
slice. 

See, claim 18 also





Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Regarding claim 19, the limitation that recites “determining thermal insulation for clothing at a computer or mobile device” is vague and indefinite because the “thermal insulation for clothing” has nothing to do with determining information about a network that a user wishes to access.
	Regarding claim 20, it is rejected by virtue of their dependency on claim 19.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claims 1-6, 8, 10-17, 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by ZONG et al (US 2019/0021047 A1, Foreign Priority of June 22, 2015).

Regarding claim 1, ZONG et al (US 2019/0021047 A1, Foreign Priority of June 22, 2015) discloses a method (see, method and system for selection of network slice based on service request from a mobile terminal, where a mobile terminal obtains a network slice or name of a network slice ID to the user expect to access, section 0078), implemented by an apparatus (see, mobile terminal which determines network slice types as shown in fig. 1 to fig. 6, fig. 13, section 0011-0020, 0024-0036, 0078) comprising: determining first information (see, determined/obtained network slice information indicating the identity of the network ID that the UE expect to be accessed, section 0024-0036, 0078) about a first network slice (fig. 1, network slice 1, MME1= network slice 1, section 0065-0066) that the apparatus wishes to access (see, network slice the UE accesses or requested to be accessed, section 024-0036, 0078), wherein the first information (see, network slice ID in term of a PLMN ID, section 0059-0063) comprises a type of the first network slice (fig. 1, network slice 1, network slice 2 and network slice 3 used to identify network, section 0062-0065, 0078-0079);  and sending the first information to an access network device (see, access request associated with network slice name received from the UE is transmitted to an eNB which then sends it to the network selection function, section 0078-0079, 0092/service request message to radio access points, the message carries network slice ID, section 0139-0144+);  wherein the first information comprises second information indicating at least one network slice obtained from the access network device (see, network slice information indicating each MME groups that can be selected to serve the  terminal, section 0092-0093), a subset of the second information (see quantity of MME groups of a network slice, loads in each MME group, section 0092-0093, 0103-0104), default configured information, or a subset of the default configured information (see, default network slice ID, section 0116-0127).
 
Regarding claim 2, ZONG ‘047 discloses the method according to claim 1, wherein the first information is used for determination of a core network device (see, network slice in relation MME groups in the slice which can be selected to serve the mobile terminal, section 0092-0094).
 
	Regarding claim 3, ZONG ‘047 discloses the method according to claim 1, wherein the first information comprises the second information (see, network slice information indicating each MME groups that can be selected to serve the  terminal, section 0092-0093), or the subset of the second information, and the determining the first information comprises: obtaining the second information from the access network device (see, network slice information indicating each MME groups that can be selected to serve the  terminal, section 0092-0095);  and determining the first information to comprise the second information or the subset of the second information (see, network slice information indicating each MME groups that can be selected to serve the  terminal, the selection of MME is based on the UE access request, section 0092-0096);  wherein the second information comprises at least one network slice type and the at least one network slice type comprises the type of the first network slice (fig. 1, network slice 1, network slice 2 and network slice 3 used to identify network, section 0062-0065, 0078-0079). 
 
	Regarding claim 4, ZONG ‘047 discloses the method according to claim 1, wherein the first information comprises the default configured information (see, default network slice, section 0102) or the subset of the default configured information in response to the apparatus having no second information obtained from the access network device (see, when the network slice is not in the ANSL, access of the mobile terminal may be refused, section 0097-0098, 0102-default when the radio access node cannot select a service node for the mobile terminal). 

	Regarding claim 5, ZONG ‘047 discloses the method according to claim 1, wherein a public land mobile network (PLMN) that the apparatus wishes to access supports the first network slice (see, PLMN ID as network slice, a network slice which is the UE is accessed, section 0062-0063).
 
	Regarding claim 6, ZONG ‘047 discloses the method according to claim 1, wherein the first information further comprises: information for differentiating multiple network slices with same type (see, the allowed network slice information with a plurality of network slice IDs or slice names, section 0078, 0062). 
 
	
	Regarding claim 8, ZONG ‘047 discloses the method, wherein the type of the first network slice matches a service that the apparatus wishes to use (see, based on the slice name carried by UE, allocated and selected a MME Group to serve to the UE, section 0093-0094, noted: MME Group 1= Network slice 1). 
 
	Regarding claim 10, ZONG ‘047 discloses the method according to claim 1, wherein the method further comprises: requesting, to the access network device, to establish a wireless connection (fig. 9, see, subsequent flow (i.e., session) based on the UE’s access request message to the Radio Access point, section 0103-0113). 
 
	Regarding claim 11, ZONG ‘047 discloses the method according to claim 1, wherein the second information comprises allowed information from the access network device or configured information from the access network device (see, network slice information in relation to an allowed network slice IDs or slice names which the mobile terminal is allowed to be accessed, section 0078-0079, 0084, 0092-0094, 0097). 
 
	Regarding claim 12, ZONG  ‘047 discloses an apparatus (see, mobile terminal which determines network slice types as shown in fig. 1 to fig. 6, fig. 13, section 0011-0020, 0024-0036, 0078)), comprising at least one processer;  and a memory configured to store program code (see, method/apparatus which may be implemented using software which stores code in a computer-readable storage medium, section 0153-0155), wherein the at least one processer is configured to run the program code (see, method/apparatus which may be implemented using software which stores code in a computer-readable storage medium, section 0153-0155), causing the apparatus to execute the steps of: determining first information (see, determined/obtained network slice information indicating the identity of the network ID that the UE expect to be accessed, section 0024-0036, 0078) about a first network slice (fig. 1, network slice 1, MME1= network slice 1, section 0065-0066) that the apparatus wishes to access (see, network slice the UE accesses or requested to be accessed, section 024-0036, 0078), wherein the first information (see, network slice ID in term of a PLMN ID, section 0059-0063) comprises a type of the first network slice (fig. 1, network slice 1, network slice 2 and network slice 3 used to identify network, section 0062-0065);  and sending the first information to an access network device (see, access request associated with network slice name received from the UE is transmitted to an eNB which then sends it to the network selection function, section 0078-0079, 0092/service request message to radio access points, the message carries network slice ID, section 0139-0144+);  wherein the first information comprises second information indicating at least one network slice obtained from the access network device (see, network slice information indicating each MME groups that can be selected to serve the  terminal, section 0092), a subset of the second information (see quantity of MME groups of a network slice, loads in each MME group, section 0092-0093, 0103-0104), default configured information, or a subset of the default configured information (see, default network slice ID, section 0116-0127).
 
	Regarding claim 13, ZONG ‘047 discloses the apparatus according to claim 12, wherein the first information is used for determination of a core network device (see, network slice in relation MME groups in the slice which can be selected to serve the mobile terminal, section 0092-0094).
 
	Regarding claim 14, ZONG ‘047 discloses the apparatus according to claim 12, wherein the first information comprises the second information (see, network slice information indicating each MME groups that can be selected to serve the  terminal, section 0092-0093) or the subset of the second information, and to determine the first information (see, network slice information indicating each MME groups that can be selected to serve the  terminal, section 0092-0095), the at least one processer is configured to run the program code, causing the apparatus to execute the steps of: obtaining the second information from the access network device (see, network slice information indicating each MME groups that can be selected to serve the  terminal, the selection of MME is based on the UE access request, section 0092-0096);  and determining the first information to comprise the second information (see, network slice information indicating each MME groups that can be selected to serve the  terminal, the selection of MME is based on the UE access request, section 0092-0096) or the subset of the second information;  wherein the second information comprises at least one network slice type and the at least one network slice type comprises the type of the first network slice (fig. 1, network slice 1, network slice 2 and network slice 3 used to identify network, section 0062-0065, 0078-0079). 

Regarding claim 15, ZONG ‘047 discloses the apparatus according to claim 12, wherein the first information comprises the default configured information (see, default network slice, section 0102) or the subset of the default configured information in response to the apparatus having no second information obtained from the access network device (see, when the network slice is not in the ANSL, access of the mobile terminal may be refused, section 0097-0098, 0102-default when the radio access node cannot select a service node for the mobile terminal). 
 
	Regarding claim 16, ZONG ‘047 discloses the apparatus according to claim 12, wherein a public land mobile network (PLMN) that the apparatus wishes to access supports the first network slice (see, PLMN ID as network slice, a network slice which is the UE is accessed, section 0062-0063).

	Regarding claim 17, ZONG ‘047 discloses the apparatus according to claim 12, wherein the type of the first network slice matches a service that the apparatus wishes to use (see, based on the slice name carried by UE, allocated and selected a MME Group to serve to the UE, section 0093-0094, noted: MME Group 1= Network slice 1). 

	Regarding claim 19, ZONG  ‘047 discloses a non-transitory computer-readable medium storing computer instructions (see, method/apparatus which may be implemented using software which stores code in a computer-readable storage medium, section 0153-0155) for determining thermal insulation levels for clothing at a computer or mobile device (see, method/apparatus which may be implemented using software which stores code in a computer-readable storage medium, section 0153-0155), that when the computer instructions are executed by one or more processors (see, method/apparatus which may be implemented using software which stores code in a computer-readable storage medium, section 0153-0155), cause the one or more processors to perform the steps (see, method/apparatus which may be implemented using software which stores code in a computer-readable storage medium, section 0153-0155) of: determining first information (see, determined network slice information indicating the identity of the network ID, section 0024-0036) about a first network slice (fig. 1, network slice 1) that the apparatus wishes to access (see, network slice the UE accesses or requested to be accessed, section 024-0036), wherein the first information (see, network slice in term of a PLMN ID/network identity, section 0059-0063) comprises a type of the first network slice (fig. 1, network slice 1, network slice 2 and network slice 3 used to identify network, section 0062-0065);  and sending the first information to an access network device (see, access request associated with network slice name received from the UE is transmitted to an eNB which then sends it to the network selection function, section 0092);  wherein the first information comprises second information indicating at least one network slice obtained from the access network device (see, network slice information indicating each MME groups that can be selected to serve the  terminal, section 0092), a subset of the second information (see quantity of MME groups of a network slice, loads in each MME group, section 0092-0093, 0103-0104), default configured information, or a subset of the default configured information (see, default network slice ID, section 0116-0127).
 
	Regarding claim 20, ZONG  ‘047 discloses the non-transitory computer-readable medium (see, method/apparatus which may be implemented using software which stores code in a computer-readable storage medium, section 0153-0155), wherein the first information comprises the second information (see, network slice information indicating each MME groups that can be selected to serve the  terminal, the selection the UE’s access request section 0092-0095) or the subset of the second information, and to determine the first information (see, network slice information indicating each MME groups that can be selected to serve the  terminal, section 0092-0093), when the computer instructions are executed by one or more processors (see, method/apparatus which may be implemented using software which stores code in a computer-readable storage medium, section 0153-0155), cause the one or more processors to see, network slice information indicating each MME groups that can be selected to serve the  terminal, section 0092-0095);  and determining the first information to comprise the second information or the subset of the second information (see, network slice information indicating each MME groups that can be selected to serve the  terminal, the selection of MME is based on the UE access request, section 0092-0096);  wherein the second information comprises at least one network slice type and the at least one network slice type comprises the type of the first network slice (fig. 1, network slice 1, network slice 2 and network slice 3 used to identify network, section 0062-0065, 0078-0079). 

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


12.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
13.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over ZONG et al (US 2019/0021047 A1, Foreign Priority of June 22, 2015) in view of KUGE et al (US 2017/0311245 A1, PCT; August. 28, 2015).
		
	ZONG ‘047 discloses the configured default information (see, default network slice of the mobile terminal from the subscription data, section 0084) all the claim limitations but fails to explicitly teach: Regarding claim 7, the method, wherein the default configured information is associated with a public land mobile network (PLMN). 
KUGE et al (US 2017/0311245 A1, PCT; August. 28, 2015) from a similar field of endeavor discloses: Regarding claim 7, the method, wherein the default configured information  (see, default MME, wherein  the MME identification information is related to PLMN, section 0100-0101, 0199, 0201) is associated with a public land mobile network (PLMN) (see, default MME, wherein  the MME identification information is related to PLMN, section 0100-0101, 0199, 0201, 0215, 0276-selection of the a default MME).
	In view of the above, it would have been obvious before the effective filing date of the claim invention to which the claim invention pertains to implement the method and apparatus of selection to default MME related to the PLMN as taught by KUGE into the method and apparatus for determining network slice types/names and selection of service node of ZONG ‘047.  The motivation would have been to provide selection of core network based on the characteristics of the terminal (Section 0008).


Allowable Subject Matter
14.	Claims 9, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if a Terminal Disclaimer is filed, to overcome the Double Patenting Rejection set forth in this Office Action.
 
Conclusion
15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Draznin et al (US 2014/0153481 A1) discloses a cloud-based method and apparatus for assigning of cloud-based network instances (fig. 5, instances 520-540, section 0037-0043) to mobile devices based on a type of service requested by a mobile device (section 0018-0024, 0036, 0038).
CHAKRABARTI et al (US 2016/0164728 A1) discloses network selection function (section 0076, 0105).

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDAL ELPENORD whose telephone number is (571)270-3123.  The examiner can normally be reached on 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CANDAL ELPENORD/Primary Examiner, Art Unit 2473